ITEMID: 001-90306
LANGUAGEISOCODE: ENG
RESPONDENT: SVN
BRANCH: ADMISSIBILITY
DATE: 2008
DOCNAME: JERKOVIC v. SLOVENIA
IMPORTANCE: 4
CONCLUSION: Inadmissible
JUDGES: Corneliu Bîrsan;Egbert Myjer;Ineta Ziemele;Josep Casadevall;Luis López Guerra
TEXT: The applicant, Mr Goran Jerkovič, is a Slovenian national who was born in 1957 and lives in Maribor. He was represented before the Court by Mr J. Jerman, a lawyer practising in Maribor. The Slovenian Government (“the Government”) were represented by their Agent, Mr Lucijan Bembič, State Attorney-General.
The facts of the case, as submitted by the parties, may be summarised as follows.
1. On 11 October 1993 the applicant instituted proceedings against I.P. in the Maribor Basic Court (Temeljno sodišče v Mariboru) seeking payment in the amount of 136.000 German marks (DEM) (approximately 68.000 euros (EUR)).
2. On 14 January 1994 the applicant lodged a request for an interim measure.
3. On 26 January 1994 the applicant lodged a claim against H.P. (the wife of I.P.) and the proceedings were joined.
4. On 28 June 1994 the Convention came into force with regard to Slovenia.
5. Between 11 November 1994 and 21 August 1996 the applicant lodged nine requests for a hearing to be set.
6. On 16 September 1996 the Maribor District Court (Okrožno sodišče v Mariboru) issued a first-instance judgment. The defendants appealed.
7. On 17 June 1997 the appeal court (Višje sodišče v Mariboru) issued a judgment, upholding one part of the first-instance judgment and remitting the remainder for re-examination (default interest and costs).
8. Subsequently, the defendants lodged an appeal on points of law with the Supreme Court (Vrhovno sodišče).
9. On 21 April 1999 the Supreme Court rejected this appeal.
10. On 30 March 2000 the Maribor District Court issued a judgement regarding default interest and costs. The judgement became final on 18 May 2000.
11. On 22 May 2000 the applicant instituted execution proceedings with the Maribor District Court against I.P. and H.P.
12. On 1 February 2001 the Maribor District Court issued a writ for execution.
13. Subsequently, the Maribor District Court appointed an expert and the applicant lodged several requests for determination of a date for the public auction.
14. The proceedings ended on 9 March 2004, when the amount due was paid and the decision terminating the proceedings was issued (ustavitev postopka).
15. On 23 May 2007 the respondent Government were given notice of the present application.
16. On 10 September 2007 the State Attorney’s Office sent a settlement proposal to the applicant under section 25 of the Act on the Protection of the Right to a Trial without undue Delay (“the 2006 Act”). In its proposal, the State Attorney’s Office acknowledged that the right to a trial within a reasonable time has been violated and offered to pay monetary compensation in the amount of 810 euros (EUR) in respect of non-pecuniary damage.
17. Subsequently, the applicant informed the State Attorney’s Office that he was not willing to accept the proposal as the sum offered was too low.
18. See domestic law in the Court’s decisions Carević v. Slovenia ((dec.), no. 17314/03, 3 June 2008)) and Pohlen v. Slovenia ((dec.), 28457/03, 3 June 2008).
